 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
      ALAN M. BARTLETT,
 9
                                                               NO. C19-0113RSL
                           Plaintiff,
10                  v.                                         ORDER STAYING CASE
11    WASHINGTON STATE BAR
12
      ASSOCIATION, et al.,

13
                           Defendants.

14

15
            On April 18, 2019, the Court withdrew plaintiff’s authorization to proceed in forma
16

17   pauperis as a sanction for plaintiff’s abuse of the judicial process. The Court found that

18   plaintiff’s conduct threatened the integrity of these proceedings and declined to give him the
19   benefit of litigating without prepayment of fees. Plaintiff was directed to pay the $400 civil filing
20
     fee on or before May 17, 2019, or face dismissal of this action. Plaintiff filed an interlocutory
21
     appeal from the April 18, 2019, order and now seeks a stay until the appeal is resolved.
22

23

24   //

25

26

27

28   ORDER STAYING CASE - 1
 1          At plaintiff’s request, the Court will hold the above-captioned matter in its current
 2   procedural posture and will not dismiss the action while plaintiff’s appeal is pending before the
 3
     Ninth Circuit. Plaintiff’s motion (Dkt. # 18) is GRANTED and this matter is hereby STAYED.
 4

 5

 6          Dated this 22nd day of May, 2019.

 7

 8                                             A
 9
                                               Robert S. Lasnik
10                                             United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER STAYING CASE - 2
